qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no in re legend washington dc person to contact telephone number refer reply to cc ita - plr-122136-00 date date taxpayer husband state statute statute statute statute year year year year year year year dear this responds to your undated letter received date requesting a ruling on taxpayer’s behalf pursuant to our request you submitted additional information received date and date statement of facts the represented facts are as follows in year after working thirty three years as a sheetrocker ie installing drywall husband was diagnosed with cancer of the lining of the lung a disease generally associated with inhalation of asbestos fibers in year taxpayer and husband filed an action in state court against numerous defendants engaged in the business of producing asbestos including research manufacturing labeling selling installing repairing packaging and advertising of asbestos this action was consolidated with a class action pending in superior court of state taxpayer and husband alleged as a result of exposure to asbestos husband plr-122136-00 contracted and suffered asbestos-related lung cancer and other asbestos-related lung disease in the complaint taxpayer and husband sought to recover compensatory and punitive_damages according to proof for personal injuries and loss of consortium because of above-described diseases after husband died in year taxpayer and the other legal heirs of husband filed an amended complaint in year setting forth a survival action a wrongful_death_action and a loss of consortium claim therein the plaintiffs alleged that decedent’s exposure to asbestos and asbestos-containing products was the proximate cause of the diseases causing his death jurisdiction of the court was invoked under statute in year prior to trial the parties executed a settlement agreement releasing most of the manufacturers from liability and containing the following language terms of settlement the total settlement involves payment of and dollars to the releasors by the settling defendant that sum to be apportioned among releasors’ claims as follows to the survival action and of this amount one hundred percent to economic damages to the existing loss of consortium claim and of this amount one hundred percent to non-economic damages to the wrongful_death_action of the heirs and of this amount twenty percent to economic damages and eighty percent to non- economic damages in year sec_5 and taxpayer received substantial sums pursuant to the terms of the agreement ruling requested specifically you request the following ruling economic and non-economic damages received by taxpayer during year sec_5 and allocated in the settlement agreement to the survival action the wrongful_death_action and the loss of consortium claim are excludable from gross_income under sec_104 of the internal_revenue_code as damages received on account of personal physical injuries or physical sickness law and analysis plr-122136-00 under state law survival claims and wrongful death claims are distinct grounds for recovery against a tortfeasor state law allows a decedent’s heirs or successors to recover damages resulting from the loss or damage decedent sustained or incurred before death including any penalties or punitive or exemplary damages decedent would have been entitled to recover had decedent lived statute statute however specifically excludes a survivor’s recovery_of damages for pain suffering or disfigurement suffered by the decedent state law provides in addition to the recovery by the representative of the estate on the decedent’s cause of action a wrongful_death_action by the decedent’s heirs in their own right statute sec_2 and state law provides further that a court may award damages that under all the circumstances of the case may be just but may not include damages recoverable under statute statute under statute sec_2 and designated surviving relatives may recover pecuniary losses caused by the decedent’s death including pecuniary support the decedent would have provided them and noneconomic damages for being deprived of the decedent’s society and comfort but may not recover punitive or special damages finally state law permits the joinder of survival and wrongful death actions statute in a case containing facts similar to those presented a state court_of_appeals held together the state statutes provide for plenary tort relief except as otherwise provided gross_income means all income from whatever source derived sec_61 the supreme court has long recognized that congress through the enactment of sec_61 intended to exert the full measure of its taxing power 515_us_323 309_us_331 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate the accession fits into one of the exclusions created by other sections of the code see 348_us_426 applicable to the tax years in issue sec_104 permits a taxpayer to exclude from gross_income any damages other than punitive_damages received on account of personal physical injuries or physical sickness a fundamental principle of statutory interpretation is that exclusions from gross_income such as sec_104 must be narrowly construed 504_us_229 souter j concurring see also 499_us_573 by its express terms punitive_damages are not excludable from gross_income under sec_104 see also 519_us_79 former versions of sec_104 did not exclude punitive_damages from gross_income the legislative_history of the amendment to sec_104 provides explicitly if an action has its origin in a physical injury or physical sickness then all damages other than punitive_damages that flow therefrom are treated as damages received on account of personal physical injuries or physical sickness plr-122136-00 whether or not the recipient of the damages is the injured party for example damages other than punitive_damages received by an individual on account of a claim of loss of consortium due to the physical injury or physical sickness of such individual’s spouse are excludable from gross_income h_r conf_rep no pincite reprinted in u s c c a n the supreme court has stated sec_104 and the accompanying regulations allow a taxpayer to exclude from gross_income the proceeds of a settlement when two requirements are met first the taxpayer must prove the cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must demonstrate the tortfeasor paid the proceeds on account of personal injuries or sickness schleier u s pincite if the taxpayer fails either requirement sec_104 will not allow exclusion of the disputed amounts from the taxpayer’s gross_income schleier u s pincite in formulating the test for exclusion the supreme court employed a hypothetical where as a result of a physical injury a taxpayer incurs medical_expenses loses wages ie suffers economic damages and experiences pain suffering and emotional distress assuming the taxpayer settled a lawsuit brought to recover for his damages the supreme court held inter alia the recovery for lost wages is excludable from gross_income so long as the lost wages resulted from the time the taxpayer was out of work because of the personal injuries accordingly economic damages may be excludable from gross_income if received as a direct result of and to compensate for a personal physical injury it cannot be gainsaid death is the ultimate personal physical injury husband contracted physical diseases from exposure to asbestos these diseases were the proximate cause of the circumstances giving rise to taxpayer’s loss of consortium claim survival action and wrongful_death_action because there exists a direct link between the physical injury suffered and the damages recovered taxpayer may exclude from gross_income any economic damages compensating for such injury these would include damages received for the survival action loss of consortium and wrongful death of taxpayer’s spouse based on the facts and representations made we conclude taxpayer may exclude from gross_income in year the entire amounts received in settlement of her claims against the manufacturers because tax returns have been filed for those years the irs will not rule on the tax consequences of the payments received in year sec_5 and revproc_2001_1 sec_5 2001_1_irb_1 caveats plr-122136-00 no opinion is expressed on whether the allocations contained in the settlement agreement are proper for federal_income_tax purposes revproc_2001_3 sec_4 2001_1_irb_111 a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting clifford m harbourt senior technician reviewer branch by cc
